Interdyne Company 2 Flagstone Apt 425 Irvine, CA 92606-7674 Email: send2kit@yahoo.com March 16, 2010 VIA EDGAR CORRESPONDENCE Division of Corporate Finance U. S. Securities and Exchange Commission Mail stop 3561 Washington, D.C. 20549 Attn: Mr. John Reynolds, Assistant Director Re: Interdyne Company Amendment No. 1 to Form 10-K for Fiscal Year Ended June 30, 2009 Filed February 5, 2010 File No. 000-04454 Dear Mr. Reynolds: We refer to your letter dated March 4, 2010 and would like to request for an extension to respond to your said letter because: a. the undersigned, being the officer responsible for responding to your letter, is currently in the United States on vacation cum business trip of another company, and b. certain documents that we have identified as required to be filed as exhibits are stored in Singapore and he is unable to retrieve them. The undersigned is scheduled to return to Singapore arriving on March 30, 2010 and we would be most grateful if you could kindly grant us an extension to April 6, 2010 to file our response to your said letter. We thank you for your kind consideration of our request for an extension. Sincerely, /s/ Kit H. Tan Kit H. Tan Chief Financial Officer
